6:14-cr-00400-HMH          Date Filed 06/26/20      Entry Number 615        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION


United States of America                      )       Cr. No. 6:14-400-HMH-1
                                              )
               vs.                            )
                                              )       OPINION & ORDER
William Oneal Winfrey,                        )
                                              )
                       Movant.                )

       This matter is before the court on the Defendant’s motion for a sentence reduction

pursuant to the First Step Act, Pub. L. No. 115-391, December 21, 2018, 132 Stat. 5194. The

Fair Sentencing Act of 2010 reduced the sentencing disparity between cocaine base and powder

cocaine offenses. Pub. L. No. 111-220, August 3, 2010, 124 Stat. 2372. The First Step Act

made the Fair Sentencing Act retroactive. Pub. L. No. 115-391, December 21, 2018, 132 Stat.

5194. The Defendant argues that he is entitled to relief under the First Step Act.

       On October 27, 2014, the Defendant pled guilty pursuant to a plea agreement to one

count of conspiracy to possess with intent to distribute 1 kilogram or more of heroin in violation

of 21 U.S.C. § 841(b)(1)(A), and one count of felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1). On March 25, 2015, the Defendant was sentenced to 240 months’

imprisonment. The Defendant appealed his conviction and sentence. The Fourth Circuit

affirmed in part and dismissed in part on December 4, 2015. United States v. Butler, Nos. 15-

4201, 15-4205, 15-4215, 629 Fed. App’x 554 (4th Cir. Dec. 4, 2015) (unpublished).

       After review, the Defendant’s motion is denied because the First Step Act does not

reduce the statutory penalties associated with his conviction for conspiracy to possess with intent

to distribute 1 kilogram or more of heroin. Further, Defendant was previously sentenced under
6:14-cr-00400-HMH         Date Filed 06/26/20       Entry Number 615       Page 2 of 2




the statutory penalties provided by the Fair Sentencing Act. Based on the foregoing, the

Defendant’s motion, docket number 608, is denied.

       IT IS SO ORDERED.

                                             s/Henry M. Herlong, Jr.
                                             Senior United States District Judge
June 26, 2020
Greenville, South Carolina



                         NOTICE OF RIGHT TO APPEAL

       Movant is hereby notified that he has the right to appeal this order within fourteen

(14)days from the date hereof, pursuant to Rule 4 of the Federal Rules of Appellate Procedure.




                                                2
